Case 1:18-cv-01752-RGA-SRF Document 152 Filed 06/05/20 Page 1 of 6 PageID #: 4777




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  SPRINT COMMUNICATIONS COMPANY
  L.P.,

                         Plaintiff,
                                                     C.A. No. 18-1752-RGA
           v.

  CEQUEL COMMUNICATIONS, LLC d/b/a
  SUDDENLINK COMMUNICATIONS and
  CSC HOLDINGS, LLC d/b/a OPTIMUM-
  CABLEVISION,

                         Defendants.


                     MOTION AND ORDER FOR ADMISSION PRO HAC VICE

           P U R S U A N T T O Local Rule 83.5 and the attached certification, counsel moves the

  admission pro hac vice of Adam K. Mortara, Brian C. Swanson, Tulsi E. Gaonkar, and Sean C.

  Grimsley to represent        Defendants Cequel    Communications,    LLC    d/b/a Suddenlink

  Communications and CSC Holdings, LLC d/b/a Optimum-Cablevision in the above matter.


                                                      /s/ Frederick L. Cottrell, III
                                                      Frederick L. Cottrell, III (#2555)
                                                      Jason J. Rawnsley (#5379)
                                                      Alexandra M. Ewing (#6407)
                                                      RICHARDS, LAYTON & FINGER, P.A.
                                                      920 North King Street
                                                      Wilmington, Delaware 19801
                                                      (302) 651-7700
                                                      cottrell@rlf.com
                                                      rawnsley@rlf.com
                                                      ewing@rlf.com

                                                      Attorneys for Defendants Cequel
                                                      Communications, LLC d/b/a Suddenlink
                                                      Communications and CSC Holdings, LLC
   Dated: June 5, 2020                                d/b/a Optimum-Cablevision




  RLF1 23537699v.1
Case 1:18-cv-01752-RGA-SRF Document 152 Filed 06/05/20 Page 2 of 6 PageID #: 4778




                                ORDER GRANTING MOTION

           I T I S H E R E B Y O R D E R E D on this ____ day of _______________, 2020, that

  counsel’s motion for admission pro hac vice of Adam K. Mortara, Brian C. Swanson, Tulsi E.

  Gaonkar, and Sean C. Grimsley to represent Defendants Cequel Communications, LLC d/b/a

  Suddenlink Communications and CSC Holdings, LLC d/b/a Optimum-Cablevision in the above

  matter is G R A N T E D .




                                      THE HONORABLE RICHARD G. ANDREWS
                                      DISTRICT J UDGE
                                      UNIT ED STATES DISTRICT COUR T
                                      DISTRICT OF DELAWARE




                                               2
  RLF1 23537699v.1
Case 1:18-cv-01752-RGA-SRF Document 152 Filed 06/05/20 Page 3 of 6 PageID #: 4779




             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

           Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

  admitted, practicing and in good standing as a member of the Bars of the State of Illinois and the

  State of Wisconsin and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this

  Court for any alleged misconduct which occurs in the preparation or course of this action. I also

  certify that I am generally familiar with this Court’s Local Rules. In accordance with Standing

  Order for District Court Fund effective 9/01/16, I further certify that the annual fee of $25.00 has

  been paid to the Clerk of Court, or, if not paid previously, the fee payment will be submitted to the

  Clerk’s Office upon the filing of this motion.


                                                     Adam K. Mortara
                                                     BARTLIT BECK LLP
                                                     Courthouse Place
                                                     54 West Hubbard Street
                                                     Chicago, IL 60654
                                                     312-494-4400
   Dated: June 5, 2020                               adam.mortara@bartlitbeck.com




                                                   3
  RLF1 23537699v.1
Case 1:18-cv-01752-RGA-SRF Document 152 Filed 06/05/20 Page 4 of 6 PageID #: 4780




             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

           Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

  admitted, practicing and in good standing as a member of the Bar of the State of Illinois and

  pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

  misconduct which occurs in the preparation or course of this action. I also certify that I am

  generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

  Court Fund effective 9/01/16, I further certify that the annual fee of $25.00 has been paid to the

  Clerk of Court, or, if not paid previously, the fee payment will be submitted to the Clerk’s Office

  upon the filing of this motion.


                                                    Brian C. Swanson
                                                    BARTLIT BECK LLP
                                                    Courthouse Place
                                                    54 West Hubbard Street
                                                    Chicago, IL 60654
                                                    312-494-4400
   Dated: June 5, 2020                              brian.swanson@bartlitbeck.com




                                                   4
  RLF1 23537699v.1
Case 1:18-cv-01752-RGA-SRF Document 152 Filed 06/05/20 Page 5 of 6 PageID #: 4781




             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

           Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

  admitted, practicing and in good standing as a member of the Bars of the State of Illinois and the

  State of New York and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this

  Court for any alleged misconduct which occurs in the preparation or course of this action. I also

  certify that I am generally familiar with this Court’s Local Rules. In accordance with Standing

  Order for District Court Fund effective 9/01/16, I further certify that the annual fee of $25.00 has

  been paid to the Clerk of Court, or, if not paid previously, the fee payment will be submitted to the

  Clerk’s Office upon the filing of this motion.


                                                       Tulsi E. Gaonkar
                                                       BARTLIT BECK LLP
                                                       Courthouse Place
                                                       54 West Hubbard Street
                                                       Chicago, IL 60654
                                                       312-494-4400
   Dated: June 5, 2020                                 tulsi.gaonkar@bartlitbeck.com




                                                   5
  RLF1 23537699v.1
Case 1:18-cv-01752-RGA-SRF Document 152 Filed 06/05/20 Page 6 of 6 PageID #: 4782




             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

           Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

  admitted, practicing and in good standing as a member of the Bars of the State of Colorado and

  the State of California and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of

  this Court for any alleged misconduct which occurs in the preparation or course of this action. I

  also certify that I am generally familiar with this Court’s Local Rules. In accordance with Standing

  Order for District Court Fund effective 9/01/16, I further certify that the annual fee of $25.00 has

  been paid to the Clerk of Court, or, if not paid previously, the fee payment will be submitted to the

  Clerk’s Office upon the filing of this motion.


                                                     Sean C. Grimsley
                                                     BARTLIT BECK LLP
                                                     1801 Wewatta Street
                                                     Suite 1200
                                                     Denver, CO 80202
                                                     303-592-3100
   Dated: June 5, 2020                               sean.grimsley@bartlitbeck.com




                                                   6
  RLF1 23537699v.1
